Citation Nr: 1809960	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-16 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for joint pain of multiple joints to include ankles, wrists, knees, and left shoulder, and to include as due to undiagnosed illness.  


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1989 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the claim currently rests with the RO in Los Angeles, California.

This claim was subsequently remanded by the Board in December 2015 for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

At that time, the Board also remanded the issue of entitlement to an effective date prior to February 10, 2014 for the grant of aid and attendance for the Veteran's spouse, and ordered that the requisite Statement of the Case (SOC) be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The claim was only to be returned to the Board upon receipt of a timely substantive appeal.  As no such appeal has been received, this matter is not currently before the Board for further consideration.  


FINDINGS OF FACT

1. The Veteran does not demonstrate a diagnosed illness for which no etiology can be established, or additional symptoms that represent an undiagnosed illness or a diagnosed medically unexplained chronic multisymptom illness.

2. The Veteran has been diagnosed with bilateral chronic wrist sprain and bilateral osteoarthritis.

3. The Veteran experienced multiple right hand injuries during service.

4. The competent and probative evidence of record establishes that the Veteran's chronic right wrist sprain and right wrist osteoarthritis is causally related to his military service, to include multiple right hand injuries.  

5. The Veteran was not diagnosed with a bilateral ankle disability, other than pain, during the pendency of this appeal.

6. The most competent and probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's bilateral knee tendonitis; bilateral bicipital tendonitis; chronic left wrist sprain; or left wrist osteoarthritis were incurred in or are otherwise etiologically related to service.  
CONCLUSION OF LAW

The criteria for service connection for chronic right wrist sprain and right wrist osteoarthritis have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Given the favorable disposition herein, which is not prejudicial to the Veteran, no discussion of VA's duties to notify or assist is necessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria and Analysis

The Veteran is currently seeking entitlement to service connection for multiple joint pains, to include of the ankles, wrists, knees, and left shoulder, and to include as due to an undiagnosed illness.

At the outset, the Board notes that presumptive service connection is available to veterans who exhibit objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317(a)(1) (2017).

The Veteran here has verified service in the Southwest Asia theater of operations during the Persian Gulf War.  See Correction to DD Form 214, Certificate of Release or Discharge from Active Duty (indicating Veteran's receipt of the Southwest Asia Service Medal and Kuwait Liberation Medal).  During the duration of this appeal, the Veteran has endorsed the existence of multiple joint pains.  See, e.g., VA examinations dated September 2016 (reporting history of ankle, knee, shoulder, and wrist pain); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, a September 2016 VA examiner concluded that the Veteran did not present with diagnosed illnesses for which no etiology was established, or demonstrate additional signs and/or symptoms that may represent an undiagnosed illness or a diagnosed medically unexplained chronic multisymptom illness.  In doing so, the examiner noted that the majority of the Veteran's joint pains were attributable to diagnosed disabilities.  Said conclusion appears to be supported by the additional evidence of record, such that the Board concludes that the Veteran's joint pains are manifestations of diagnosed illnesses.  Accordingly, presumptive service connection is not for application in this case.  See also VA examination dated June 2013 (asserting that the Veteran demonstrated symptoms that may be representative of an undiagnosed illness, but failing to identify any such symptoms upon examination); see also Layno,  6 Vet. App. at 469.

Nonetheless, the Veteran's claim may still succeed on the basis of direct service connection.   

Generally, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2017).

To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).

In this regard, the Board acknowledges that the Veteran has been diagnosed with bilateral wrist disabilities.  Specifically, the Veteran was diagnosed with bilateral chronic wrist sprain and bilateral osteoarthritis during the September 2016 VA examination.  Said diagnoses are corroborated by the additional evidence of record, to include VA treatment records spanning the entire rating period on appeal.  See, e.g., VA treatment records dated May 2014 (noting mild degenerative joint disease of the right wrist and ganglionic left wrist).  Accordingly, the Board finds that the claims file contains competent evidence of bilateral wrist disabilities.

Next, the Board observes that the Veteran's service treatment records (STRs) are silent for reports of in-service bilateral wrist injuries or the treatment thereof.  Further, the Veteran has not reported any such events during the pendency of this appeal.  However, the Veteran's STRs denote multiple right hand injuries requiring repeated in-service treatments.  See generally STRs.    

The September 2016 VA examiner opined that the Veteran's current right wrist disabilities are causally related to the in-service right hand injuries.  Specifically, the examiner noted that the Veteran was diagnosed with a metacarpal fracture and malunion during service, and subsequently underwent surgery for his right hand.  He now demonstrates evidence of right wrist arthritis on radiographs, which could have been precipitated by the force needed to break his metacarpals.  Accordingly, the examiner concluded that it was at least as likely as not that the right wrist disabilities were incurred in or caused by the Veteran's military service.  See Layno,  6 Vet. App. at 469.

Such a favorable nexus opinion was not offered with regard to the Veteran's left wrist disabilities.  Instead, the September 2016 examiner concluded that the Veteran's left wrist disability was less likely than not caused by an in-service injury, as his records are silent for reports of left wrist pain.  Id.

Thus, the Board finds that the preponderance of the evidence establishes that the Veteran's chronic right wrist sprain and right wrist osteoarthritis are etiologically related to his military service.  Accordingly, service connection is awarded with regard to the right wrist disabilities only.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. 
§ 3.102 (2017).

Briefly, the Board acknowledges that the Veteran has further solicited service connection for ankle, knees, and left shoulder disabilities as due to his ongoing joint pain.  However, the Board finds that such claims do not succeed, as the Veteran does not present with a diagnosed ankle disability during the pendency of this appeal, and his diagnosed knee and left shoulder disabilities possess no nexus to service.  See VA examinations dated September 2016 (diagnosing the Veteran with bilateral knee tendonitis and bilateral bicipital tendonitis but not with an ankle disability (only ankle pain); further opining that no nexus exists between the Veteran's diagnosed knee and shoulder disabilities and service, to include in-service parachute jumps); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999)(holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Accordingly, service connection is hereby awarded for the Veteran's chronic right wrist sprain and right wrist osteoarthritis.


ORDER

Entitlement to service connection for chronic right wrist sprain and right wrist osteoarthritis is granted.
  




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


